In Albritton v. State, 32 Fla. 358, 13 So.2d 955, a case which has frequently been followed and cited with approval by this Court, it was said: "An accessory before the fact is one who, though absent at the time of the commission of a felony, doth yet procure, counsel, command and abet another to commit such felony. * * * Principals in the second degree are those who are present, aiding and abetting at the commission of the act." See also Whiting v. State, 97 Fla. 693, 122 So.2d 2. Therefore, the words "counsel, hire and otherwise procure," as they appear in the above information, added nothing to the legal sufficiency of the charge made against plaintiff in error as a principal in the second degree as the information had already alleged that the accused was present, aiding and abetting." But as the information contained all the allegations essential to charge the accused as a principal in the second degree, the additional language could not render the information demurrable on the ground of duplicity, because it could not amount to a charge as accessory before *Page 310 
the fact, inasmuch as it was used in conjunction with the allegation that the accused was present at the commission of the offense.